Title: From John Adams to C. W. F. Dumas, 4 October 1780
From: Adams, John
To: Dumas, Charles William Frederic


     
      Sir
      Amsterdam Octr. 4. 1780
     
     I have just received your Favour of the 3d, and thank you for the early Information of the arrival of the Courier from the Plenipotentiaries of this Republick at Petersbourg. I hope that this Republick, will agree, without delay to the armed Neutrality: but I Should be glad to See a Copy of the dispatches if possible, or at least as exact an Account of their Substance as may be. I should be glad also to learn whether the Object of the Congress is Simply to form a Plan for Supporting each other and making a Common Cause in defence of those Principles only which the three northern Powers have already adopted, or whether they have in Contemplation a more extensive Regulation of maritime Affairs.
     I dont See, how this Congress can have a Peace between the belligerent Powers, for its Object, when the Parties who comprise it have already so possitively declared for a Neutrality. I wish with all my Heart, that another Republick had a Minister at the Congress, or at least at the Court of Petersbourg. Neither the Cause, nor the Country of America are understood in any Part of Europe, which gives Opportunity to the English to represent Things as they choose—onesta è sempre la causa di colui che parla solo.
     I do not expect Peace So soon as next Spring. And I should dread the Interposition of the Congress at Petersbourg in the Business. They understand not the subject. It is impossible they should. America is not represented there, and cannot be heard. If they should take into Consideration, the Affair of Peace I should be apprehensive, of Some Recommendations to save the Pride, or what they would call the Dignity of England which would be more dangerous and pernicious to America than a Continuance of the War. I do not dread a Continuance of War. I should dread a Truce ten times more.
     If all the Powers at the Congress at Petersbourg, would agree together to acknowledge American Independency, or agree to open a free Commerce with America and Admit her Merchant ships And Vessells of war into their Ports, like those of the other belligerent Powers this I think would be just, indeed I think that perfect Neutrality which they profess requires it. Refusing Admittance to the American Flag, while they admit that of England, is so far from a Neutrality, that it is taking a decided Part in favour of England, and against one of the belligerent Powers, a Power too which in Point of Numbers, Wealth, Industry, Capacity, military and naval Power, as well as Commerce, is quite as respectable, as several of those which are or will be represented in the Congress at Petersbourg. I have the Honour to be with great Esteem, sir your humble sert
     
      John Adams
     
     
      I am very Sorry I did not give Mr. Guild a Letter to you. He is an American of Merit and a Gentleman of Letters, Taste and sense.
     
    